     Case 1:20-cv-01096-DAD-JLT Document 10 Filed 11/10/20 Page 1 of 5


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       SHANDA DAVIS,                                  No. 1:20-cv-01096-DAD-JLT
12                        Plaintiff,
13             v.                                       ORDER DISMISSING CLAIMS AGAINST
                                                        DEFENDANT OMNI FAMILY HEALTH
14       SHERWIN YU YEE LOO, D.C., et al.,              CENTER AND OMNI FAMILY HEATLH,
                                                        INC. AND REMANDING THIS ACTION TO
15                        Defendants.                   THE KERN COUNTY SUPERIOR COURT
16                                                      (Doc. No. 3)
17

18

19            This matter is before the court on the unopposed motion to dismiss plaintiff’s claims

20   brought against defendants Omni Family Health Center and Omni Family Health, Inc.,

21   (collectively “Omni Health”) for lack of subject-matter jurisdiction. (Doc. No. 3.) In moving to

22   dismiss those claims, defendant United States argues that plaintiff did not complete the Federal

23   Tort Claims Act’s (“FTCA”) administrative tort claims process before filing suit as is required.1

24   (Id.) Pursuant to General Order No. 617 addressing the public health emergency posed by the

25   COVID-19 pandemic, the motion was taken under submission on the papers. (Doc. No. 4.) For

26   the reasons set forth below, the court will grant the pending motion, dismiss plaintiff’s claims

27
     1
      The United States is substituted as the party defendant in place of Omni Health pursuant to 28
28   U.S.C. § 2679(d)(2).
                                                       1
     Case 1:20-cv-01096-DAD-JLT Document 10 Filed 11/10/20 Page 2 of 5


 1   against the United States, and remand this action to the Kern County Superior Court as to

 2   plaintiff’s claims against defendant Loo.

 3                                             BACKGROUND

 4           On February 7, 2020, plaintiff Davis filed a complaint against defendants Omni Family

 5   Health Center and Omni Family Health Inc., (collectively “Omni Health”), and Sherwin Yu Yee

 6   Loo, D.C., in the Kern County Superior Court. (Doc. No. 1 at 4.) On August 6, 2020, the United

 7   States filed a Notice of Substitution in this action seeking to substitute itself as the defendant in

 8   place of Omni Health. (Doc. No. 1–2.) Defendants filed a Certificate of Scope of Employment

 9   through a designee of the United States Attorney certifying that Omni Health was acting within

10   the scope of its employment with the Public Health Service at the time of the alleged incidents

11   giving rise to plaintiff’s claim. (Doc. No. 1 at 14–15.) Pursuant to 28 U.S.C. § 2679(d)(2), for

12   any civil action commenced in state court, whereupon the Attorney General has certified that the

13   defendant was acting within the scope of employment for the United States, such action may be

14   removed to a district court at any time before trial. Meridian Int’l Logistics, Inc. v. United States,

15   939 F.2d 740, 743–45 (9th Cir. 1991). Further, the United States is substituted then as the party

16   defendant in such case. Id. “‘The Attorney General’s certification is conclusive for purposes of

17   removal, i.e., once certification and removal are effected, exclusive competence to adjudicate the

18   case resides in the federal court, and that court may not remand the suit to the state

19   court.’” Rodriguez v. Kwok, No. C 13-04976 SI, 2014 WL 889570, at *3 (N.D. Cal. Mar. 3,

20   2014) (quoting Osborn v. Haley, 549 U.S. 225, 231 (2007)). Certification may also be made by
21   the United States Attorney's Office for the district where the civil action is brought. 28 C.F.R. §

22   15.4; see, e.g., D.V. v. Thompson, No. 14-CV-02155-RMW, 2015 WL 5188126, at *1 (N.D. Cal.

23   Sept. 4, 2015). Here, David T. Shelledy, the Chief of the Civil Division of the United States

24   Attorney's Office for the Eastern District of California filed a Certificate of Scope of Employment

25   pursuant to 28 U.S.C. § 2679 and 28 C.F.R. § 15.4. Therein, he certifies that he read the

26   complaint originally filed by plaintiff in the superior court. Attorney Shelledy further certifies
27   that the named defendant, Omni Health, was acting within the scope of its employment with the

28   /////
                                                         2
     Case 1:20-cv-01096-DAD-JLT Document 10 Filed 11/10/20 Page 3 of 5


 1   Public Health Service at the time of the alleged incidents giving rise to plaintiff's claims asserted

 2   in this action. (Doc. No. 1 at 15.)

 3          On August 6, 2020, the United States removed this action from the Kern County Superior

 4   Court to this federal court on the basis of federal-question jurisdiction. (Doc. No. 1.) The FTCA

 5   ‘“vests the federal district courts with exclusive jurisdiction over suits arising from the negligence

 6   of Government employees.’” Valdez-Lopez v. Chertoff, 656 F.3d 851, 855 (9th Cir. 2011)

 7   (quoting Jerves v. United States, 966 F.2d 517, 518 (9th Cir. 1992)); 28 U.S.C.A. § 1346(b)(1).

 8   On August 13, 2020, the United States filed the pending motion to dismiss the claims against it

 9   for lack of subject-matter jurisdiction under Federal Rule of Civil Procedure 12(b)(1). (Doc. No.

10   3.) Therein, defendant United States argues that plaintiff did not exhaust her administrative

11   remedies prior to filing suit as is required. (Doc. No. 3-1.) Plaintiff did not file an opposition to

12   the motion. The United States filed a reply on September 11, 2020, simply noting that plaintiff

13   had not filed an opposition. (Doc. No. 5.) Thereafter, plaintiff filed a notice of non-opposition to

14   the motion to dismiss on September 16, 2020. (Doc. No. 6.)

15                                          LEGAL STANDARD

16          “When a defendant moves to dismiss a complaint or claim for lack of subject-matter

17   jurisdiction, the plaintiff bears the burden of proving that the court has jurisdiction to decide the

18   claim.” Cannon v. Harco Nat’l Ins. Co., No. 09-cv-00026-MMA-JMA, 2009 WL 10725673, at

19   *2 (S.D. Cal. July 16, 2009) (citing Thornhill Publ’n Co. v. Gen. Tel. & Elecs. Corp., 594 F.2d

20   730, 733 (9th Cir. 1979)). A motion to dismiss for lack of subject-matter jurisdiction pursuant to
21   Federal Rule of Civil Procedure 12(b)(1) “may be facial or factual. In a facial attack, the

22   challenger asserts that the allegations contained in a complaint are insufficient on their face to

23   invoke federal jurisdiction.” Safe Air for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004)

24   (citing White v. Lee, 227 F.3d 1214, 1242 (9th Cir. 2000)). “The district court resolves a facial

25   attack as it would a motion to dismiss under Rule 12(b)(6): [a]ccepting the plaintiff’s allegations

26   as true and drawing all reasonable inferences in the plaintiff’s favor, the court determines whether
27   the allegations are sufficient as a legal matter to invoke the court’s jurisdiction.” Leite v. Crane

28   Co., 749 F.3d 1117, 1121 (9th Cir. 2014). As is true in evaluating a Rule 12(b)(6) motion, the
                                                         3
     Case 1:20-cv-01096-DAD-JLT Document 10 Filed 11/10/20 Page 4 of 5


 1   court need not assume the truth of legal conclusions cast in the form of factual allegations.

 2   Warren v. Fox Family Worldwide, Inc., 328 F.3d 1136, 1139 (9th Cir. 2003). “By contrast, in a

 3   factual attack, the challenger disputes the truth of the allegations that, by themselves, would

 4   otherwise invoke federal jurisdiction.” Safe Air for Everyone, 373 F.3d at 1039. Extrinsic

 5   evidence is heard on factual attacks and the court may review “any evidence, such as affidavits

 6   and testimony, to resolve factual disputes concerning the existence of jurisdiction.” McCarthy v.

 7   United States, 850 F.2d 558, 560 (9th Cir. 1988) (citing Land v. Dollar, 330 U.S. 731 (1947)).

 8                                               ANALYSIS

 9          In its pending motion, the United States argues that “[a]bsent a waiver, sovereign

10   immunity shields the Federal Government and its agencies from suit.” (Doc. No. 3-1 at 3) (citing

11   FDIC v. Meyers, 510 U.S. 471, 475 (1994)). The United States acknowledges that by enacting

12   the FTCA, Congress waived the sovereign immunity of the United States with respect to tort

13   liability. (Doc. No. 3-1 at 3) (citing 28 U.S.C. § 1346(b)). Nonetheless, the United States asserts,

14   “[a] federal court’s jurisdiction to hear damage actions against the United States is limited by

15   section 2675(a) of the FTCA.” (Doc. No. 3-1 at 3) (quoting Shipek v. United States, 752 F.2d

16   1352, 1353 (9th Cir. 1985)). Defendant points out that § 2675(a) requires that as a prerequisite to

17   suing the United States a plaintiff must first present his or her claim to the appropriate federal

18   agency and then receive a denial or await the passage of six months before filing suit. (Id.)

19   (citing Title 18 U.S.C § 2675(a)). Accordingly, defendant argues that because plaintiff has not

20   submitted nor exhausted an administrative tort claim to the United States Department of Health
21   and Human Services, plaintiff’s claims against the United States must be dismissed for lack of

22   subject-matter jurisdiction. (Id.)

23          Plaintiff does not oppose the pending motion. (Doc. No. 6.) In fact, as noted, plaintiff has

24   filed a notice of non-opposition to the pending motion to dismiss the United States without

25   prejudice and has agreed that the remand of this action to Kern County Superior Court is

26   appropriate to allow plaintiff to proceed on the claims asserted against defendant Loo. (Id.)
27          The court agrees that the FTCA bars claimants from bringing suit in federal court unless

28   they have exhausted their administrative remedies. See McNeil v. United States, 508 U.S. 106,
                                                        4
     Case 1:20-cv-01096-DAD-JLT Document 10 Filed 11/10/20 Page 5 of 5


 1   113 (1993); see also Brady v. United States, 211 F.3d 499, 502–03 (9th Cir. 2000) (“The purpose

 2   of the FTCA’s administrative claim procedure is ‘to encourage administrative settlement of

 3   claims against the United States and thereby to prevent an unnecessary burdening of the courts.’”)

 4   (quoting Jerves, 966 F.2d at 520). The exhaustion of administrative remedies is a jurisdictional

 5   requirement that must be strictly adhered to. Valdez-Lopez, 656 F.3d at 855; Brady, 211 F.3d at

 6   502–03 (9th Cir. 2000). “[T]he Supreme Court has described the FTCA's exhaustion requirement

 7   as a ‘clear statutory command.’” Valdez-Lopez, 656 F.3d at 855 (quoting McNeil, 508 U.S. at

 8   113). The court further agrees that plaintiff has not alleged nor shown that she submitted an

 9   administrative tort claim to the United States Department of Health and Human Services. (Doc.

10   No. 3-2.) Consequently, under § 2675(a) of the FTCA this court does not have subject-matter

11   jurisdiction based on federal question jurisdiction. See Title 18 U.S.C § 2675(a). Because

12   plaintiff has failed to exhaust her administrative remedies prior to filing suit, the court will grant

13   defendant United States’ motion to dismiss without prejudice.

14                                              CONCLUSION

15          For the reasons set forth above,

16          1.      The Clerk of the Court is directed to update the docket to reflect that the United

17                  States has substituted in as defendant in place of Omni Family Health Center and

18                  Omni Family Health Inc.;

19          2.      Defendant United States’ motion to dismiss this action for lack of subject-matter

20                  jurisdiction (Doc. No. 3) is granted without prejudice;
21          3.      This action is remanded to the Kern County Superior Court to proceed on

22                  plaintiff’s claims brought against defendant Loo; and

23          4.      The Clerk of the Court is directed to close this case.

24   IT IS SO ORDERED.
25
        Dated:     November 9, 2020
26                                                       UNITED STATES DISTRICT JUDGE

27

28
                                                         5
